This case is identical, except for the defendant, and the provision of the ordinance of the town of Melville she is charged with violating, with defendant procedure and results in the case of Town of Melville v. Dominic Polotzola, 183 La. 495,164 So. 257, this day decided, and, for the reasons assigned in that case, it is decreed *Page 499 
that the writ of certiorari issued in this case is maintained, the verdict, judgment, and sentence complained of herein are annulled, and the town of Melville, its mayor, officers, and agents, are prohibited from executing said verdict, judgment, and sentence.
ROGERS, J., dissents.